DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 16/712,484 filed 12 December 2019. Claims 1-12 pending. 

Allowable Subject Matter
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A drive train of a vehicle, comprising: at least one drive unit; at least one first partial drive train which is assigned to a first output unit, and which transmits a torque between the drive unit and the first output unit; and at least one second partial drive train which is assigned to a second output unit, and which transmits a torque between the drive unit and the second output unit, wherein the drive train is subjected to load in a first direction in the case of a transmission of a positive torque, and the drive train is subjected to load in a second direction which is opposed to the first direction in the case of a transmission of a negative torque; at least one preload apparatus which, if a predefined positive torque limit value is reached or if a predefined negative torque limit value is reached, preloads the first partial drive train in the first direction of the positive torque and preloads the second partial drive train in the second direction of the negative torque.
Claim 12:
A method for avoiding a load change stress in a case of a transition from an overrun mode to a traction mode in a drive train of a vehicle, wherein the drive train comprises: at least one drive unit; at least one first partial drive train which is assigned to a first output unit, and which transmits a torque between the drive unit and the first output unit; and at least one second partial drive train which is assigned to a second output unit, and which transmits a torque between the drive unit and the second output unit, wherein the drive train is subjected to load in a first direction in the case of a transmission of a positive torque, and the drive train is subjected to load in a second direction which is opposed to the first direction in the case of a transmission of a negative torque; at least one preload apparatus which, if a predefined positive torque limit value is reached or if a predefined negative torque limit value is reached, preloads the first partial drive train in the first direction of the positive torque and preloads the second partial drive train in the second direction of the negative torque, the method comprising the acts of: determining if a positive and/or negative torque limit value are reached and/or a torque reversal is achieved; and actuating the at least one preload apparatus in such a way that, if the positive and/or negative torque limit value are reached and/or a torque reversal is achieved, it preloads the first partial drive train in the first direction of a positive torque and it preloads the second partial drive train in the second direction of a negative torque.
Regarding claims 1, and 12, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the application requires specific structural components. Further, the claims require preloading the two drive trains in opposite torque directions. Without any further references that teach or disclose the claimed system, the claims are in condition for allowance.
It is noted that there is a written opinion indicating potential prior art. However, the prior art fails to disclose how it meets all the limitations of claims 1 and 7. In particular, the written description considers positive and negative torque rotations inherent to a system. This does not show how the prior art enables simultaneous positive and negative torques on two different partial drive trains. An inherent ability to have a forward and negative torque in a drive train is insufficient. Further, the alleged prior art fails to teach or render obvious a system of preloading each of the two partial drive trains in opposite torque directions. Thus, the prior is inapplicable to show that claims 1 and 12 are obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 13 July 2022 with respect to page 6 has been fully considered and is persuasive.  The 35 USC 112 rejection of claims 3-5 are withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659